IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

v. Case No. 1510004179

RYDELL S. MILLS,

Defendant.

Submitted: July 28, 2016
Decided: August 25, 2016

Upon Defendant’S Motion to Suppress -
GRANTED

OPINION

Matthew B. Franey, Esquire, Deputy Attorney General, and Mark Denney,
Esquire, Deputy Attorney General, Department of Justice, Wilmington, Delaware,

Attorneysfor the State ofDelaware.

Eugene J. Maurer, Jr., Esquire and Allison S. Mielke, Esquire, Wilmington,
Delaware, Attorneysfor Defena'am.

STREETT, J.

'\

Having considered Rydell Mills’ (the “Defendant’s-”) l\/lotion to_ Suppress his
Statement, the State’s Response, a suppression hearing, the State’s Supplemental
Briefing, a transcript and tape of Defendant’s statements, statutory and decisional
law, and the record of this case, Defendant’s Motion is GRANTED.

MX

Between February 2008 and October 2008, four shootings in Wilmington
were traced back to the same gun, l a Ruger nine millimeter2 Two of these
shootings were murders. By February 23, 2009, Defendant had pled guilty to

charges involving the two non-fatal shootings. The murders were unsolved and the
police had not made any arrests for the murders as of February 2009.

l Shooting l: February 3, 2008 - Jerome Green murder. The victim was
shot in the back once as he walked down the street with his nine year old

daughter on Super Bowl Sunday. In August 2008, a witness implicated
Defendant’s brother but the brother was incarcerated at the time of the

shooting.3

¢ Shooting 2: March l l, 2008 ~ shooting of Dosh Coverdale.

On December 2, 2008, Defendant pled guilty to Reckless Endangering in
the First Degree.

1 For purposes of this opinion, “gun” and “rnurder weapon” will be used interchangeably

2 Statement Transcript at 4 (hereinafter “Tr.”). In reviewing the Statement Transcript, the Court
noted several discrepancies and therefore used the audio recording of the interview to reconcile

the Statement Transcript.

3 Tr. at 33-34. Defendant told police that his brother never had access to the gun because he (the
brother) was incarcerated when Defendant got the gun.

On February 6, 2009, the Court sentenced Defendant to three years at
Level V, suspended after one year for two years at Level IV, suspended
after six months for eighteen months at Level III.

0 Shooting 31 July 31, 2008 ~ shooting of Joshua Graham. Defendant
surrendered to the police on August 3, 2008, Was incarceratcd, remained
incarcerated, and began serving a Level V sentence for Shootin g 2 on

February 6, 2009.

On February 23, 2009, Defendant pled guilty to Assault in the Second
Degree and Possession of a Firearm During the Commission of a Felony

in connection With Shooting 3.4

On May l, 2009, the Court sentenced Defendant to five years at Level V,

suspended after three years for two years at Level IV, suspended after six
months, followed by eighteen months at Level III for Shooting 3. On
March 26, 2013, Defendant’s sentence Was modified to suspend the

Level V term after two years.5

0 Shooting 4: October 8, 2008 ~ Stephen Ashley murder. Defendant Was
incarcerated at the time of Shooting 4.

On March ll, 2009, the chief investigators from Shooting l (Detective
George Pigford) and Shooting 4 (Detective Gary Tabor) Went With Detective Pete
Lecchia to the prison Where Defendant Was Waiting to be sentenced for Shooting 3

(and Was serving his sentence for Shooting 2).

The detectives interviewed Defendant for one and a half hours. One hour

into the interview, Defendant admitted that he had the gun (the murder Weapon)

4 The Possession of a Firearm by a Person Prohibited charge Was dismissed pursuant to the plea
agreement

5 On July 22, 2014, Defendant Was found in violation of his probation and Was sentenced to two
years eight months at Level V, suspended after two years for one year at Level IV, suspended

after six months for one year at Level III.

aro`und the time of Shooting l (“Statement A”). After that admission, the

detectives advised Defendant of his Mirana'a rights.6 Defendant continued to talk
about the gun and further incriminated himself as to the events of Shooting l
(“Statement B”).

SiX years later, on October 12, 2015, a grand jury indicted Rydell Mills on
the charges of Murder in the First Degree, Possession of a Firearm During the
Commission of a Felony (“PFDCF”), Reckless Endangering in the First Degree,
and other related offenses arising from the shooting death of Jerome Green that

occurred on February 3, 2008. Defendant is awaiting trial.

Defendant seeks to suppress all statements given to the police on March ll,

2009 during an interview held at the prison.
The Interview

On March ll, 2009, three officers from the Wilmington Police Department
(“WPD”) Went to Howard R. Young Correctional Institution and requested access
to the Defendant. Corrections officers consented and brought Defendant to an
approximately lOXlO office Within the prison Where the three detectives Were
Waiting. Defendant Was seventeen years old at the time of the police interview.

Detective Pigford began by introducing the other officers and telling

Defendant that:

6 Miranda v_ Arizona, 384 U.s. 436 (1966).

Detected 20 diacritics
We just want to talk to you about a couple things...there is nothing that - that
you’re directly involved in or anything like that. You’re not. Obviously, we’re -
we’re not here to try to get you in any kind of trouble or anything like that. .. I’m
trying to find out some information that you might have. . .7

The detective then continued:

Okay? Now if you don’t know anything, that’s fine and we can part as hiends
and we’ll all move on. Okay? Now, l mean, do you have any problem talking to

me?

The detective also told Defendant that he would not give him his Miranda

warnings The detective said:

Well. Mr. Mills, I want to explain one more thing to you and I know you’ve been
interviewed by the police before a couple other occasions and you ’ll notice one thing that
~ that l didn’ t do in the beginning of of talking to you was l didn’ t. l never 8read you
your rights Okay? Andl m not going to Do you understand what that means?8

ln addition to not providing Mirana'a warnings,9 the detective did not
indicate to the Defendant how long the interview was expected to last or the
topic(s) that they intended to cover. Furthermore, the detective did not tell
Defendant that he could leave and did not have to answer any questions Instead,
the detective began with several minutes of conversational questioning before the
three officers proceeded to repeatedly ask Defendant, for approximately ninety
minutes, about the provenance, use, and possible transfer of the gun (the known

murder weapon) to others between February and October 2008. During this first

7Tr. at l.

8 Tr. at 5-6.

9 Miranda v. Arizona, 384 U.S. 436 (1966).

hour, the police officers reiterated several times that whatever Defendant said

would not be used against him.

After approximately sixty minutes of giving differing versions of the
whereabouts of the gun during those months, the Defendant admitted that he may
have had the gun as early as February 2008 and that his brother never had access to

it (Statement A).10 One of the officers then advised Defendant of his Mirana'a

rights. The police did not ask Defendant to sign a written waiver:

Detective: All right. Well, I want to get. l want to talk [to] you a little more in
depth. Okay? About some things. Um, but, and for this part I am going to read
you your rights. Okay? Just not - not saying that you’re in trouble, okay? l just
don’t know what you may or may not say to me. So l want to make sure that l,
that you’re protected. Okay? Um. You have the right to remain silent. Anything
you say can be used against you in a court of law. You have the right to an
attorney. If you can’t afford an attorney, one will be appointed to represent you.
Okay? You have the right to stop asking answering questions at any time and
have a lawyer present. Do you understand? Um. The things l want to talk about,
I still don’t believe that you’re involved in. Okay? But, because I don’t know, I
can’t foresee the future, l don’t know what you’re going to say to me. What you
may or may not say to me. Um. So, but, it’s pretty important that we talk. Okay‘?
Um. With those rights in mind, you’ve had your rights read to you before.

Mills: Uh huh.

Detective: Okay. I know it might have been [Detective] Brock, but you, you’re
familiar with that process and everything and how it goes. Um. ls it all right if l
discuss with you, if we talk about these other things? That’s all right with you?
Yes? You got to say yes, please.

Mills: Yeah.ll

10 Tr. at 33. Defendant’s admission to getting the gun “between February and April” was in
response to the detective’s question about whether Defendant shot the gun on New Years.

11 Tr. at 35-36.

Then, Defendant, over the course of an additional thirty minutes, presented
changing and conflicting stories about Who had and used the murder Weapon in
Shooting l (the death of Jerome Green).

Defendant eventually told the police that he had the gun around the time of
Shooting l, gave it to “Hakeem” to “handle something,” Hakeem Was “getting
ready to rob somebody” because someone in the store pulled out a lot of` money
and “We said all right,” When “all of a sudden, it Was boom, boom, boom,”
Hakeem just started shooting, and then Defendant and Hakeem ran in different
directions (Statement B).12

Shortly after Defendant began to further incriminate himself in Statement B,
a prison employee knocked on the office door and interrupted the interview. The
prison employee (unidentified in the transcript and Who sounded like a female on
the tape) entered and stated “l know you all had already started talking and l guess
agreed to it. l just need this [form] filled out, Where he’s permitting this
interview.”13 The prison employee Wanted the police to sign a form before the

police left and the employee Would Witness the signature14

12 Tr. ar 76, 79-81.

13 Tr. at 44. The tape and transcript contain an unidentified person Who seems to be addressing
her comments to one of the detectives Id.

14 The form has not been identified and has not been produced. lt is unclear if Defendant was
expected to sign or did sign the form.

Unknown: I know you all had already started talking and l guess agreed to it.
I just need this filled out, where he’S permitting this interview.

Detective: Oh, okay. I got you.

Unknown: To take place.

Detective: That’s fine.

Unknown: Okay, before you leave.

Detective: Yeah, that’s fine.
Unknown: And you just put your name here and then you all print you know,

agency and then I’ll witness it after you’re done.

Detective: Okay.
Unknown: Okay?
Detective: Okay. Thank you for your help.15

The prison employee then left the office, the police continued to be in charge of

Defendant, and the police resumed their questioning of Defendant.

At the end of the interview, the police suggested to Defendant that he

conceal the Substance of his statement from other inmates:

Detective: If we walk out of this room and then and you go back there, what are

you going to tell him we talked about?
Mills: Who‘?
Detective: People that asked you when you were sitting down, ‘cause it looked.

You know, you know what I’m saying.
Mills: l don’t know. Just hear about me about something that I ain’t, hm, l ain’t

got nothing to do with.
Detective: Can you tell him we asked and asked and asked and you never said

shit?
inni& ireah}é

The interview then concluded, the police relinquished control of Defendant,
and corrections officers then took charge of Defendant. The corrections officers
apparently escorted Defendant back into the interior (non-office part) of the prison

where he was returned to his prison routine and remained

‘51i.at44.

léir.at85.

Parties’ Contentions
The Defense:

On February 26, 2016, Defendant, through his attorney, filed a Motion to
Suppress the entirety of Defendant’s ninety-minute statement (Statements A and
B). Defendant asserts that the interview violated his Fifth Amendment privilege
against self-incrimination and his Sixth Amendment right to counsel.

Specitically, Defendant contends that the need for Miranda warnings prior
to beginning the interview was “clearly indicated,”17 the police misled Defendant
when they told him several times18 that nothing he said would be used against him,
and the questioning by the police in the absence of Defendant’s plea counsel (in
Shooting 3) while he was awaiting sentencing for Shooting 3 violated his
Constitutional rights.

The Defense avers that the police should have advised Defendant of his

Miranda rights prior to beginning the interview with Defendant because the
purpose of this interview was to “elicit information regarding the Defendant’s

participation, or lack thereof, in [a] homicide,”19 the Defendant was “otherwise ‘in

17 Def.’s Mot. to Suppress Statement, Feb. 24, 2016, at 7 (citing Missouri v. Seibert, 542 U.S.
600, 604 (2004)).

‘STr. at 6, 23, 31.

19 Def.’s Mot. to Suppress Statement, at 2.

»20

custody’ with regard to the other offenses, the interview focused on the firearm

that the police knew was used as the murder weapon in Shooting 1 and that
Defendant admitted possessing (in Shooting 3), the interview was intended to
persuade Defendant to change his prior statement that he had thrown the gun in the
river after Shooting 3,21 and that the police intended to obtain incriminating
information concerning Shooting l.

The Defense also maintains that the police officers’ assurances to Defendant,
that “nothing you say can ever be used against you,” induced Defendant to admit to
possession of the murder weapon around the time of Shooting l (Statement A)
which then eventually triggered the police to advise Defendant of his Miranda
rights and elicit Statement B. The Defense cites Missouri v. Siebert22 to support its
claim that this was a violation of Defendant’s Fifth Amendment right against self-
incrimination23

The Defense further argues that a Sixth Amendment violation occurred

because Defendant was represented by counsel concerning Shooting 3, Defendant

20 ld. at 3.

21 Id. at 4.

22 Missouri v. Szeb@rz, 542 U.s. 600 (2004).

23 The Defense does not find fault with the content of the Miranda Warnings that the police

recited although the Defense suggests that the waiver itself Was ambiguous or forced. “Is it all
right if I discuss with you, if we talk about these other things? That’s all right with you? Yes?

You got to say yes, please.” Tr. at 36.

lO

had not yet been sentenced for that shooting, and'he Would be represented by
counsel at sentencing (for Shooting 3) in the near future.

The State:

The State responded that the police Were investigating the gun, Defendant
Was not a suspect in Shootings 1 or 4, the right to counsel is “offense-specific”24
and, as such, the police did not need to advise Defendant of his Miranda Wamings
(when it elicited Statement A) until “it became clear that he may touch upon
admissions of criminality in a case the police Were actually investigating.”25

The State further asserted that the Defendant Was not “in custody” because
the objective circumstances and the totality of the circumstances reflect that he Was
escorted from one room of his living situation (prison) to another room Within the
prison - an office in the same correctional facility; he did not experience any
physical deprivation (he had eaten lunch); he agreed to talk; the questioning Was
relaxed, non-threatening and informal; the interview Was not excessively lengthy;
he Was not restrained; the police told him that it Was fine if he did not know

anything; he Was not arrested; the officers told him that they did not Want to talk

about Shooting 3; and they told him that they Were not there to get him in trouble.

24 State’s Response, Apr. l, 2016, at 3.

25 1a

ll

The State also added that “.the Defendant was read Miranda warnings at the
proper time _ once it became clear that he may touch upon admission of
criminality in a case the police were actually investigating.”26 The State stressed
that the Sixth Amendment right to counsel “in these settings” is offense specific27
and there was no custodial interrogation based on objective circumstances -
including the fact that Defendant had prior criminal experiences28 The State also
provided an analysis of relevant factors29 to consider and noted that police
assurances that his pre-Miranda statement (Statement A) would not be used were
honored because Statement A was not used to “aggravate [his] pending sentence

on his closed case, or tie him to [Shooting 4]”.30

On July 22, 2016, a suppression hearing was held. The lead investigator for
Shooting l (Detective Pigford) and the lead investigator for Shooting 4 (Detective
Tabor) testified At the conclusion of the hearing and argument, the Court gave the

State and the Defense the opportunity to file supplemental briefing

26 1a
27 State v. Johnson, 2005 wL 1953 066, at *2 (Del. super. June 29, 2005).

28 State’s Response, at 3 (“Rydell Mills was 16 years old at the time of the interview, had been
arrested several times, and was not a newcomer to the criminal justice System.”). lt is unclear
whether the State represents that Defendant was arrested prior to the incidents involving the gun

used in the four shootings.

29 Howes v. erlds, 132 s.Ct. 1181 (2012).

30 State’s Response, at ll (however, Defendant’s case was not “closed” - he was awaiting
sentencing Moreover, he was incarcerated at the time of Shooting 4).

12

The State filed a supplemental brief, focused on Defendant’s Sixth

Amendment right to counsel, and argued that Statement B was admissible because

it was not the product of a two-tiered investigation tactic.
Ma_lLiS

Having considered all of the above, the Court finds that Defendant’s Fifth
Amendment privilege against self-incrimination was violated when he was
interrogated for one hour without Mz`rana'a warnings thereby rendering Statement
A inadmissible The Court also finds that the Miranda warnings eventually given
were not effective under the totality of the circumstances and that Defendant’s
post-Miranda statement (Statement B) is inadmissible and must be suppressed31

The law is clear that the Fifth Amendment to the United States Constitution
guarantees that no person “shall be compelled in any criminal case to be a witness
against himself.”32 In Mirana'a v. Arizona, the U.S. Supreme Court extended the
privilege against self-incrimination to the “in-custody interrogation of a person

accused or suspected of a crime.”33 lf a suspect is in custody, then the police

31 The Court does not find a Sixth Amendment violation. “[T]he Sixth Amendment protects an
accused with the right of counsel only for charges that have been officially commenced against
him, but may not be used to chill investigatory efforts in a separate criminal investigation.” State
v. Johnson, 2005 WL 1953 066, at *2. “Therefore, if the Sixth Amendment right attaches to one
charge, it cannot be used by a defendant to prevent police interrogation into other crimes in
which he is merely a suspect.” Id. Here, the Sixth Amendment right attached to the specific

offense of Shooting 3.

32 Md. v. Shatzer, 559 U.S. 98, 103 (2010).

33 DeJeSus v. State, 655 A.2d llSO, 1189 (1995) (citing Mirana'a v. Al'izona, 384 U.S. at 436).
13

should advise that individual of his Mirana’a rights'prior to custodial - -
interrogation34 The Court finds that the police conducted an interrogation With
Defendant, a criminal suspect, While he Was in custody. Therefore, Miranda
Warnings Were required before the interrogation began.

ln State v. Mattison, cited by the State, the Court defined custody as
depriving a defendant of his freedom of action in any significant Way.35 “In the
absence of a formal arrest, the determination of Whether there has been a restraint
on the suspect’s freedom of movement equivalent to a formal arrest turns on
Whether a reasonable person in the suspect’s position Would have believed himself
in custody or deprived of his freedom in any significant Way.”36 lt is Well
established that the “determination of custody depends on the objective
circumstances of the interrogation, not on the subjective views harbored by either

the interrogating officers or the person being questioned.”?’7 The subjective intent

34 Mzranda v. Arizona, 384 U.s. 31436; gee also Marme v. Smr@, 607 A.zd 1185, 1192 (Del.
1992) (“[L]aw enforcement officials may not constitutionally subject citizens to custodial
interrogation Without their having been first advised of certain rights protective of their Fifth

Amendment privilege against self-incrimination.”).
33 Sza¢@ v. Mamson, 2005 WL 406342, at *1 (Del. super. Feb. 4, 2005).

36 S¢aze v. Sumner, 2003 WL 21963008, at *11 (D@l. super. Aug. 8, 2003) (citing Berkemer v.
Mcca,»¢hy, 468 U.s. 420, 442 (1984)).

37 Stansbul”y v. California, 511 U.S. 318, 323 (1994).

14

of the interrogating officers is not relevant38 to finding whether Defendant

voluntarily elected to waive his right to remain silent.

An objective standard, rather than a subjective standard, has been adopted
because it “is not solely dependent either on the self-serving declarations of the

police officers or the defendant nor does [it] place upon the police the burden of

anticipating the frailties or idiosyncracies of every person whom they question.”39

Police officers are not asked to consider psychological factors, such as a suspect’s
past experiences and the likelihood of a reasonable person with those experiences
feeling free to leave an interview, when deciding whether a suspect should be
given Miranda wamings.40 “A policeman’s unarticulated plan has no bearing on
the question whether a suspect was ‘in custody’ at a particular time; the only

relevant inquiry is how a reasonable person in the suspect’s position would have

understood his situation.”‘“

38 See Missouri v. Siebert, 542 U.S. at 616 n.6 (2004) (“Because the intent of the officer will
rarely be as candidly admitted as it was here. . .the focus is on facts apart from intent that show

the question-first tactic at work.”).

39 Marine v. s¢aze, 607 A.2d 1185, 1193 (Del. 1992) (citing Berk@m@r v. Mccarzy, 468 U.s. 420,
442 1135 (1984)).

40 Yarborough v. Alvaraa'o, 541 U.S. 652 (2004) (holding that reliance on a 17-year-old
defendant’s prior history with law enforcement in determining whether he was “in custody” was

improper); but see J.D.B. v. North Carolina, 564 U.S. 261 (2011) (holding that a juvenile’s age,
if known to the officer at the time of questioning, is relevant to the custody analysis).

41 Berkemer v. McCarthy, 468 U.S. at 421-22; see also Stansbury v. California, 511 U.S. 318,
323 (1994).

15

Furthermore, the U.S. Supreme Court established, in Howes v. Fiela's, that
there is no categorical rule for determining Whether incarceration alone constitutes
custody for the purposes of ]\Jirana’a.“2 ln a prison setting, custody is “some act or
circumstance that places additional limitations on the prisoner.”43 A coercive
environment alone is not sufficient to convert a noncustodial situation into one in
Which Miranda applies.44 An additional limitation or restraint Would “depen[d]
upon Whether [incarceration] exerts the coercive pressure that Miranda Was

designed to guard against _ the ‘danger of coercion [that] results from the

interaction of custody and official interrogation.”’45

Although there is no per se custody rule for prison inmates, the Court finds
that the Defendant here Was in custody based on a consideration of the relevant
factors set forth in Howes v. Fields. Such factors include “the location of the
questioning, its duration, statements made during the interview, the presence or

absence of physical restraints during the questioning, and the release of the

interviewee at the end of the questioning.”46

42 Howes v. Fields, 132 s.Ct. at 1187.

43 rn re B.C., 167 N.H. 338, 343 (2015).

44 Oregon v. Mazhzason, 429 U.s. 492, 495 (1977).

45 How@s v_ erlds, 132 s.Ct. at 1188 (quoring Maryland v. Sha¢zer, 559 U.s. 98, 112 (2010))_

46 ld. at 1189 (imemal citations omitted); see also wagon v. Mazhiason, 429 U.s. 492, 495
(1977).

16

Here, unlike in Howes v. 'Fiela's, the Defendant was a juvenile and had been
transferred from the juvenile detention center to the adult prison three months
before he was interviewed Defendant, without prior waming, had his prison
routine abruptly interrupted and was removed from his usual prison Surroundings
by prison staff and turned over to three Wilmington police officers who were
waiting for him in an office located on prison property. The police gave no
indication as to the anticipated length of the interview, or that he did not have to
answer questions, or that he could leave the office and return to the cellblock.

There was nothing to indicate at what point the officers would accept his answers

and allow him to “part as friends” from the police.

The Defendant was then questioned by these three law enforcement officers,
who were not corrections officers. Indeed, the Department of Corrections
(“DOC”) apparently considered this to be a transfer of control to the WPD when it
interrupted the interrogation to ask WPD detectives to sign a form concerning the
WPD interview. Furthermore, the DOC relied upon and accepted WPD’s
assessment of the situation and whether Defendant had actually agreed to be
interviewed47 Additionally, the Defendant had to be transferred back into DOC

control after the detectives were finished interrogating Defendant.

47 Tr. at 44.

17

Moreover, the police officers never told the Defendant that he was free to
get up and leave during the interview, return to the prison population, or terminate
the interview. The Defendant was essentially given permission to be uninformed;
however, he was not told that he had permission to be silent.48 So too, the police
did not reveal the thrust of their interview (the “anything”) until several minutes
into their questioning49

ln viewing the objective circumstances of the Defendant’s interrogation,
there existed sufficient additional indicia of coercive pressure beyond incarceration
itself. A reasonable person would not have felt free to demand that the police stop
the questioning or to get up and leave the interview room.50 Therefore, considering

all relevant factors, the Court finds that Defendant was in custody during the

interview
The Court also finds that the police conducted a custodial interrogation
lnterrogation “refers not only to express questioning, but also to any Words or

actions on the part of the police (other than those normally attendant to arrest and

custody) that the police should know are reasonably likely to elicit an

48 Tr. at l. The Defendant was told at the beginning of the interview: “Now if you don’t know
anything, that’s fine and we can part as friends and we’ll all move on.”

49 Tr. at 4.

50 see Howes v_ Fi@lds, 132 s.Ct. at 1189.

18

incriminating response from the suspect.”5 l lt also includes the “functional.
equivalent” of questioning52 Therefore, anything that the police “should know is
reasonably likely to evoke an incriminating response from a suspect thus amounts
to interrogation.”53 An incriminating response is any response, whether
exculpatory or inculpatory, that the prosecution may seek to present at trial, even if
the statement is used only to impeach a defendant’s testimony.54

Indeed, the State acknowledges the possibility that the interview had the
potential to elicit an admission of criminality.55 The WPD admitted at the
suppression hearing that they wanted information about a murder weapon.
Accordingly, there was a likelihood that the questions that they asked would
invoke an incriminating response. Moreover, the transcript reflects that the
detectives essentially told Defendant that denial of February possession of the
murder weapon (or, by inference, any exculpatory statement) could lead to “some

problems in the future” and suggested that a detective “probably will be reading

51Rhod@rdand»t1nnm,446lis.291,301(1980)

”M

”M

“ans

55 See State’s Response, at 3 (“It is the State’s position that the Defendant was read Miranda
warnings at the proper time - once it because clear that he may touch upon admissions of
criminality in a case the police were actually investigating.”).

19

you rights next time” if he did not provide information about the weapon right now

. . . . 6
during the prison interview.5

Here, three police officers questioned and verbally challenged Defendant for
approximately one hour prior to his admission to possession of the murder weapon.
Although even-toned, the officers were relentless in probing Defendant about his
knowledge of the murder weapon. Defendant was clearly interrogated here. While
the police are allowed to question a person for an extended period of time,57
Mirana'a warnings are necessary when a suspect is in custody and interrogated

The Court also finds that the Defendant was a suspect when the police
conducted their custodial interrogation Although the police testified at the hearing
that Defendant was not a prime suspect and that their subjective intent was to
obtain information about the murder weapon, the police knew before they went to

the prison that Defendant was implicated in the murder of Jerome Green.58 Indeed,

56 Tr. at 26.

57 sea e.g., Howes v. Fields, 132 s.ct. 1181 (2012); slate v. scruggs, 2016 wL 286386 (Dei.
Super. Jan. 22, 2016).

58 Tr. at 36 (emphasis added):
Detective: Okay. Um. lt, pretty important information This is probably the most

paramount part of what we’re here to talk about. Okay? And I’ve been working on this
case for over a year. All right? And l’m pretty familiar with what happened Ah. So
l’m going to know if you’re not telling the truth or if you are telling the truth. Okay?
Um, but I’m not as interested at, in - in the person that did this crime as I arn about the
person who may or may not have paid for this crime. Okay? Ana' the - the incident that
1 ’m talking about is a homicide. Okay? I know that you know that’s What I Was here for
when we walked in the door because I’ve talked to your dad about it. He knows about it.

l did a search warrant here for your, for some of your property.

20

after the police elicited'Statement'A from Defendant, the detectives repeatedly told
the Defendant that he had been implicated in Shooting l. 59 Moreover, the police

told Defendant that “I got people lD-ing you now” for the murder.60

In addition to suspecting that Defendant was at the scene of Shooting l and
learning that his name had come up in the murder, the police also knew (or could

have ascertained) that his brother was eliminated as a suspect because his brother

/

was in jail when Jerome Green was shot dead.61 Although the police testified that
they did not connect Defendant to either homicide, their intent was to focus on
Defendant’s involvement in a murder weapon that was used in two homicides and

was known to have been in Defendant’s possession in two other shootings. The

59 Tr. at 41-43 (emphasis added):
Detective: I mean here’s the thing, Rydell. You - you - you can read between the lines.

You know what we’re getting at.

Mills: Uh huh.
Detective: All right. Your name’s come up in this. All right?

Mills: A lot of names came up in it.
Detective: Yeah, but the most important name was your name and the reason that the

most important name is your name is.
Mills: ‘Cause l was always around there. Hanging with them.
Detective: Right. Right, and, ah. One other reason too is the fact that the gun that you

had was the gun that killed Boomer. Okay?

Detective: This is - I mean this is it. This is it. The gun..that you had is the gun that
killed Boomer. Your name ’s come up in it. You hang with the boys at 22nd and Pine.
Kevin, little, Larry’s little brother got murdered. Boomer’s the killer. I’m not worried

about who shot him. I’m worried about who set it up.

60 Tr. at 43.

61Tr.at77-78.

21

police knew that Defendant had used Shooting l’s murder weapon in Shooting 3.
The police clearly wanted information about the possession of the gun during
Shooting l and Shooting 4 (the other homicide). The police also knew that
Defendant had previously misled the police investigation concerning the gun62 but
decided to try to elicit more information about the murder weapon one more time.

Here, the police literally knew (via Defendant’s guilty pleas in Shootings 2
and 3) that Defendant had his hand(s) on the murder weapon. They also had
reason to question his veracity concerning the accessibility of the gun and there
was a reasonable likelihood that Defendant might have been complicit in a gun-
related charge, an accessory to a crime, a co-conspirator, or a perpetrator of one of
more of the unsolved homicides. The law is clear that irrespective of whether the
police suspected that the Defendant was responsible for the homicide in Shooting
l, a crime involving the murder weapon, or for a different crime, applying
Miranda warnings only to a custodial interrogation in connection with the very
case under investigation (i.e., the officers said that they only wanted to know about
the use of the gun) “goes against the whole purpose of the Miranda decision which
,,63

was designed to give meaningful protection to Fifth Amendment rights.

Defendant was a criminal suspect, he was interrogated, and he was in custody.

62 The transcript references a prior interview with Defendant where he claims that he threw the
gun in the river. In view of the fact that the same gun was used to commit Shooting 4 (another

murder), Defendant’s claim was highly suspicious

63 Mazhzs v. U.s., 391 U.s. 1, 4 (1968).
22

Under these circumstances, in the absence of Mz`randa wamings, Statement A was
involuntary.

l\/Ioreover, although the State does not intend to use Defendant’s Statement
A in its case in chief (thereby honoring the police officers’ promise that those
Statements would not be used against him),64 the involuntary nature of Statement A
is a factor in determining whether Statement B was voluntary and admissible

Hence, the ultimate evidentiary issue65 before the Court in this case is
whether Mimnda warnings, recited to a suspect in the middle of a custodial
interrogation (after Statement A and before Statement B), were effective The
Court finds that, in the instant case, the Mirana'a warnings were not effective
Thus, Defendant’s post-Mirana'a statement (Statement B) is inadmissible in the
State’s direct case

Where a statement is interrupted by Miranda warnings and then continues
post-Mirana'a, the law looks to whether the second statement (Statement B) is
66

separate and distinct from the first line of questioning and answers (Statement A).

Missouri v. Siebert provides guidance in this analysis. “The threshold issue when

64 State’s Supp. at l. The State concedes that the police did not - and could not - confer total
immunity as to Statement A: “the Court astuter identified a real life scenario where such
statements are routinely used as both mitigation and arguments for aggravation at a defendant’s

sentencing.” ]d.

65 The State does not intend to use Statement A in its direct case

66 stare v. Wrigh¢, 2009 wL 3068914, at *6 (D@i. super. Sept. 14, 2009).
23

interrogators question first and warn later is thus Whether it Would 'be reasonable to
find that in these circumstances the Wamings could function ‘effectively’ as
Mirana’a requires.”67 The Missouri Court continued: “Could the Warnings
effectively advise the suspect that he had a real choice about giving an admissible
statement at that juncture? Could they reasonably convey that he could choose to

stop talking even if he had talked earlier?”68

Missouri v. Siebert directs us to evaluate several factors to determine
Whether subsequent Mz`rana'a Warnings effectively allow Defendant to voluntarily
choose to continue speaking.69 These factors include the substance of the pre-
Mz`rana'a interview, “the overlapping content of the two statements,” the
juxtaposition of the statements, the “continuity of police personnel,” and “the
degree to Which the interrogator’s questions treated the second round as continuous
With the first.”70

The transcript reflects that the substance of the pre-Miranda and post-

Miranda questions Was nearly indistinguishable and any break Was practically

Glnrwsouriv_Sndmr454ziis.at6ii-12.

“Mmmz

69 See id. at 613 (“Upon hearing warnings only in the aftermath of interrogation and just after
making a confession, a suspect Would hardly think he had a genuine right to remain silent, let
alone persist in so believing once the police began to lead him over the same ground again.”)

mmams

24

Detected 16 diacritics
imperceptible. The police treated Statement B as a continuation of its investigation
into a series of shootings, albeit with Defendant abandoning his claim of ignorance
about the weapon. ln fact, near the conclusion of the questioning in Statement B,

the police summed up the course of their entire interview. The police Said:

Okay. All right. Anything else you can think of that l - I haven’t asked you yet
about? l mean it’s pretty important stuff. 1 mean you came a long way today
from when we fi/st started. You understand why we pushing you so hard because
we knew you had these answers in you know and we didn’ t want to see you, you
know take this fall. Right? I mean you understand that? All right71

Clearly, the substance of the pre-Miranda interview centered around the
location, possession, and use of a particular Ruger nine millimeter gun between
February and October 2008. Prior to the interview, the police knew that this gun
was a murder weapon, that Defendant was involved with the gun, and that
Defendant was involved in known criminal activity with the gun (he pled guilty to
Shootings 2 and 3). The interrogation was detailed and went on for approximately
one hour. During that time, the police made it clear that they suspected that
Defendant was involved with handling and dispatching the murder weapon. The

substance of the pre-Miranda interrogation involved the detectives’ desire to

facilitate solving two unsolved murders.

Additionally, the contents of the pre-Mirana'a questions, post-Miranda

questions, and the answers to both revolved around the murders and the murder

71 Tr. at 83 (emphasis added).

25

Weapon. Statement A and Statement B Were substantially overlapping and
inextricably linked to the two unsolved murders Moreover, the police
acknowledged that Statements A and B are interconnected They told Defendant
that they Wanted to talk to Defendant “a little more in depth,”72 thereby indicating

that his previous answers in Statement A had only skimmed the surface of their
investigation Although Miranda Warnings Were given after one hour, the
interrogator’s questions treated Statement B as continuous With Statement A.
Indeed, the officers referred to and pointed out the contradictions in Statement A
during Statement B.73 Furthermore, police references to Statement A (Which they
assured him Would have no negative consequences) implied and could be
interpreted by a suspect to mean that repetition, elaboration, or an in-depth
explanation of the earlier statement might not be incriminating, either, but that any

other information Would be the subject of the Miranda Warnings.74

72 Tr. at 35.

73 Tr. at 43:
Mills: I got the gun from him.
Detective: Okay. Some time in February-ish?

Mills: February and.

Detective: Between February and April'?

Mills: April, yeah.

Detective: Well, coincidentally that’s When [Jerome Green] Was killed. Okay? And, you
know, I got people lD-ing you noW.

74 stare v. Maz¢ison, 2005 WL 406342, ar *2; Miss@w»i v. Sieb@rz, 542 U.s. at 602.

26

Additionally, unlike cases cited by the State, there Was no temporal or
spatial break between Statement A and Statement B. Statement B seamlessly
flowed from Statement A and immediately followed Statement A. Additionally,
both statements Were conducted in the same location (a prison office) and under
the same conditions (WPD in control).

Similarly, the same three law enforcement officers Who elicited Statement A
Were the same three post-Miranda officers Who questioned Defendant for an
additional half hour. Working as a team, they proceeded Without pause to recite
Miranda Warnings and elicit Statement B.

The law is clear that the Court must look to the totality of the circumstances
to determine Whether Mz`rana'a Warnings are necessary.75 Here, the circumstances
are that three detectives presented themselves to a prison and announced that they
Wanted to Speak With Defendant, age l`7, Who Was recently housed at the prison.
The Defendant’s routine Was interrupted and he Was escorted, Without any notice,
to a prison office. Three WPD detectives (who Were not corrections officers) Were
Waiting for him. They did not advise him of his Mirana'a Warnings, tell him that he
could refuse to talk or return to his prison routine, or indicate When they Would be
through With him. During the course of the next hour, the detectives told him

several times that they Would not use his statements against him but they did not

75 D@J@sus v. Sraze, 655 A.2d at 1190 (Dei. 1995).

27

tell him that he was free to leave or free to end the questioning They then
conducted a detailed and relentless inquiry into the ownership, possession, and
possible transfer of a murder weapon between February and October 2008
(Statement A). lt is also undisputed that the police advised him of his Mirana'a
rights only after Defendant admitted to possession of the murder weapon around
the time of the first murder. Based on Defendant’s guilty pleas and admission of
possession of the gun in Shootings 2 and 3, there was a likelihood that Defendant
was involved with the gun around the time of Shooting l (for which he was
eventually indicted).
CO_Ilcll.lS_i